     Case: 1:20-cv-03717 Document #: 11 Filed: 06/29/20 Page 1 of 4 PageID #:160




                        IN THE UNITED STATS DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

STATS LLC D/B/A STATS PERFORM,                       )
                                                     )
                        Plaintiff                    )       Case No. 20-cv-3717
                                                     )
        v.                                           )       Honorable Robert M. Dow Jr.
                                                     )
HELEN SUN,                                           )
                                                     )
                        Defendant.                   )

             DEFENDANT’S MOTION TO POSTPONE HEARING ON
  PLAINTIFF’S EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER

        Defendant Helen Sun (“Defendant”), by her undersigned attorneys, respectfully moves

the Court to postpone the hearing on Plaintiff STATS LLC d/b/a Stats Perform (“Plaintiff”)’s

Emergency Motion for Temporary Restraining Order, currently set to proceed by telephone

conference on June 30, 2020 at 10:30 a.m. In support of her motion, Defendant states the

following:

        1.      Plaintiff terminated Defendant from her role as Chief Technology Officer on

April 28, 2020. (Dkt. #1, ¶ 27)

        2.      As described in Plaintiff’s Verified Complaint for Injunctive Relief, beginning on

May 1, 2020, counsel for Plaintiff initiated communications with Defendant (and later, her

attorney) about certain obligations arising from Defendant’s employment agreement and related

restrictive covenants. Id. at ¶ 35.

        3.      Between May 1, 2020 and June 22, 2020—two days before the date on which this

lawsuit was filed—the parties engaged in an extensive back-and-forth conversation concerning

Defendant’s post-employment obligations. The communications during this period centered
    Case: 1:20-cv-03717 Document #: 11 Filed: 06/29/20 Page 2 of 4 PageID #:161




primarily on whether Defendant had retained any of Plaintiff’s proprietary or “confidential

documents.” Id. at ¶ 41; see also Id. at ¶¶ 42-47.

       4.      On June 24, 2020, Plaintiff filed its Verified Complaint for Injunctive Relief

(Dkt. #1), Emergency Motion for Temporary Restraining Order (Dkt. #4), and a Memorandum

of law in support thereof (Dkt. #5).

       5.      On June 29, 2020, Plaintiff filed a Notice of Motion, setting its Emergency

Motion for Temporary Restraining Order for presentment on the next day, June 30, 2020 at

10:30 a.m. (Dkt. #8).

       6.      Defendant contacted and retained her undersigned attorneys on June 29, 2020.

Immediately thereafter, defense counsel contacted Plaintiff’s counsel and requested that

Plaintiff’s counsel agree to voluntarily postpone the hearing on the Motion for Temporary

Restraining Order for two days—to Thursday, July 2, 2020—so that defense counsel had an

opportunity to respond to the motion in writing and to adequately prepare for the TRO hearing.

Plaintiff’s counsel did not agree to the request.

       7.      Plaintiff’s motion does not present a true emergency. Plaintiff has been aware of

the complained of conduct since at least May 1, 2020, and has been engaged in an ongoing

negotiation with Defendant since that time. Moreover, although Plaintiff may not be satisfied

with the results, it is clear from Plaintiff’s own pleadings that Defendant has been at all times

responsive to Plaintiff’s communications (See Dkt.1, Exhibits E through N), and has not

breached (nor does she threaten to breach) any post-employment restrictive covenant by

accepting a job with one of Plaintiff’s competitors. (Id. at Ex. I).

       8.      Finally, Plaintiff does not allege in the Complaint or in the Motion for Temporary

Restraining Order that a mere two-day delay would cause it to suffer irreparable harm. To the



                                                    2
    Case: 1:20-cv-03717 Document #: 11 Filed: 06/29/20 Page 3 of 4 PageID #:162




contrary; the fact that Plaintiff voluntarily withheld filing for injunctive relief for nearly eight

weeks evidences the lack of a genuine emergency which would necessitate the Motion being

heard on one-day’s notice and without counsel for Defendant having a meaningful opportunity to

prepare or respond thereto.

        WHEREFORE, Defendant respectfully requests that the Court (i) grant Defendant leave

to file a written response to Plaintiff’s Emergency Motion for Temporary Restraining Order; (ii)

postpone any hearing on Plaintiff’s Emergency Motion for Temporary Restraining Order to July

2, 2020, or any other date convenient to the Court, and (iii) for any other relief the Court deems

equitable and just.

                                        Respectfully submitted,

                                        HELEN SUN


                                By:     /s/ Patrick D. Austermuehle
                                        Attorney for Defendant
Patrick D. Austermuehle
Peter S. Lubin
LUBIN AUSTERMUEHLE, P.C.
360 W. Butterfield Road, Suite 325
Elmhurst, IL 60126
(630) 333-0333
patrick@l-a.law
peter@l-a.law




                                                   3
    Case: 1:20-cv-03717 Document #: 11 Filed: 06/29/20 Page 4 of 4 PageID #:163




                                CERTIFICATE OF SERVICE

       I, Patrick D. Austermuehle, the undersigned attorney, hereby certify that on June 29,

2020, I served the foregoing Defendant’s Motion to Postpone Hearing on Plaintiff’s Emergency

Motion for Temporary Restraining Order by filing it through the Court’s CM/ECF system,

thereby effectuating service on all counsel of record.



                                                     /s/ Patrick D. Austermuehle




                                                 4
